DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/2022 has been entered.
Status of Action/Claims
Receipt of Remarks/Amendments filed on 6/30/2022 is acknowledged. Claims 1, 5, 7-14 and 17-20 are currently pending in this application. Claim 15 has been newly cancelled. Claims 1 and 9 have been amended. Accordingly, claims 1, 5, 7-14 and 17-20 are presented for examination on the merits for patentability. 
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.
Withdrawn Rejections
Applicant’s arguments, filed 06/30/2022, with respect to claims 1, 5, and 7-15 rejected under 35 U.S.C 112(b) have been fully considered and are persuasive. The rejection of claims 1, 5, and 7-15 under 112(b) have been withdrawn. The arguments are persuasive because applicant have amended claim 1 such that it no longer presents the indefiniteness issues pointed out in the previous office action. 

New/Maintained Claim Objection(s) / Rejection(s)
New Matter Rejection
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 20 recites “the multi-layered structure of the support further comprises two layers of polyvinylchloride”. Paragraph 0021 of instant specification discloses example of the support include polyvinylchloride and while this disclosure in the specification reads on the support further comprising polyvinylchloride, however, the specifications fails to provide support for the support further comprising two layers of polyvinylchloride. 
If Applicant believes this rejection is in error, applicant must disclose where in the specification support for the entire scope of the amendment(s) and/or new claims can be found. As a result, claim 20 represents new matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 7-11, 14, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schwarzrock (WO 2016/205245 A1; Dec. 22, 2016) in view of Kanios (US 2006/0078604; Apr. 13, 2006), Atli (Healthline, Nutrition, The Water-Soluble Vitamins: C and B Complex, Nov. 3, 2017) and Iwao et al. (US 2012/0323191 A1; Dec. 20, 2012). 
Schwarzrock teaches a transdermal patch for transdermal administration of Vitamin D, comprising a backing layer (i.e. support), which serves as the outer surface of the patch, an adhesive drug reservoir layer for affixing the patch to human skin and a release liner, which upon removal exposes the adhesive drug reservoir layer. The adhesive drug layer includes vitamin D, and a polymeric adhesive (Page 2, line 16-21). It also teaches that formulations can include additional one to three vitamin and/or mineral (Page 18, line 8-9). Further, Schwarzrock teaches the components of the drug reservoir can be aqueous, i.e., contain water, or may be non-aqueous (Page 13, line 9-10, 18-19).  In addition, it teaches that the adhesive drug reservoir layer comprises organic solvent, wherein organic solvent is ethanol (Page 2, line 27-32). Also, Schwarzrock teaches the active compound can be prepared in water or an organic solvent (page 19, lines 10-11). The drug reservoir layer which includes the adhesive and the drug component, wherein the components of the drug reservoir can be aqueous, i.e., contain water, or non-aqueous and comprise organic solvent, which reads on supplement component made up of an aqueous component and an organic component. 
Furthermore, Schwarzrock teaches that the drug is dissolved, dispersed or suspended in a suitable pharmaceutically acceptable vehicle, typically a solvent or gel (Page 8, line 15-21). Furthermore, it teaches that drug reservoir includes a topical formulation such as gel, ointment, lotion, or other topical formulation, topically in combination with an adhesive. Suitable formulations include ointments, creams, gels, lotions, solutions, pastes and the like (Page 13, line 9-24). The teaching of Schwarzrock show that a component of the drug reservoir can be dissolved and/or dispersed which would be done based on the different dissolution, solubility and dispersible properties of each component and the type of formulation (e.g. cream, lotion, solution) the drug reservoir comprises. 
Schwarzrock teaches that adhesive matrix systems can be prepared by casting a fluid admixture of adhesive, drug and vehicle onto the backing layer, followed by lamination of the release liner (Page 7, line23-26). This reads on the matrix-type supplement sheet in instant claim 7.
Schwarzrock teaches the drug and enhancer composition contained within the drug reservoir can comprise of number of additional components which include solvents and surfactants (Page 8, line 15-21). Example 1 also discloses the composition comprising sodium lauroyl sarcosinate (i.e. surfactant). 
Schwarzrock teaches the adhesive drug reservoir layer, i.e., the component containing layer, comprises about 1-10 wt. % of the vitamin D i.e., the active agent or supplement component (Page 2, line 25-32). The percentage i.e., ratio, of the active agent can be 5% or more and thus reads on instant claim 9. Schwarzrock also teaches the composition contains at least 0.1% of active compound (i.e., a fat soluble vitamin such as vitamin D). These amounts taught by the reference overlap the amounts recited in instant claims 9 and 10. 
Schwarzrock teaches the adhesive is a polyisobutylene adhesive, a silicone adhesive, or an acrylate adhesive (Page 2, line 23-24). In addition, in another embodiment, the adhesive materials can include polystyrene-isoprene copolymers, polystyrene-butadiene. Styrene-isoprene-styrene in instant claim 11 is polystyrene based and thus reads on Schwarzrock. Further, example 1 of the reference discloses the composition comprising a PIB adhesive, which reads on the polyisobutylene (PIB) based adhesive. 
Schwarzrock teaches the active agent is contained within a laminated structure. In such a structure, the drug composition is contained in a layer, or reservoir, underlying an upper backing layer. The laminated structure may contain a single reservoir, or it may contain multiple reservoirs (Page 5 line 10-15; page 7, line 23-26).
Schwarzrock also teaches the adhesive drug reservoir layer comprising a permeation enhancer and a suitable co-enhancer such as isopropyl myristate. (Abstract; Pg. 16, line 25 - Pg. 17, line 13). 
Further, the reference teaches the materials used as the backing layer are either occlusive or permeable (Page 6, line 10-11). It further teaches that formulations containing water can be used in combination with an occlusive backing layer so that moisture evaporating from the body surface is maintained within the formulation or transdermal system during drug administration (Page 13, line 16-22). 

The teachings of Schwarzrock have been set forth above. 
Schwarzrock discloses that the backing layer is generally derived from synthetic polymers (e.g., polyester, polyethylene, polypropylene, polyurethane, polyvinylidine chloride, and polyether amid), natural polymers (e.g., cellulosic materials), or macroporous woven and nonwoven materials (Page 6, lines 10-14). The reference does not teach the backing layer (i.e. support) having a multi-layered structure comprising polyethylene terephthalate and unwoven cloth. However, this deficiency is cured by Iwao.
Iwao throughout the reference discloses adhesive skin patch comprising a support, an adhesive layer and a release liner (Abstract). In particular, the reference teaches the support usable in the adhesive patch of the invention includes a single film of polyester resins such as polyethylene terephthalate. It further teaches that for enhancing the adhesiveness (anchorability) between the support and the adhesive layer, preferably, the support is a laminate film of a nonporous film formed of the above mentioned material and a porous film such as paper and woven or nonwoven fabric. (see: Para 0048 and 0049).  
Schwarzrock teaches the backing layer can comprise polyvinylidene chloride but does not teach the multilayered structure of the support (backing layer) further comprising two layers of polyvinylchloride as recited in claim 20. Also, Schwarzrock does not teach a specific range or number for water vapor permeability recited in the instant claim. However, these deficiencies are cured by Kanios.
Kanios teaches a transdermal drug delivery system for topical application of one or more active agents contained in one or more polymeric and/or adhesive carrier layers, and a backing layer which can control the delivery rate of the transdermal drug delivery system by adjusting the moisture vapor transmission rate of the polymeric backing layer (Abstract). It further teaches the backing layer has a moisture vapor transmission rate of from 0 to about 1500 g/m.sup.2/24, preferably about 0.5 to about 1000 g/m.sup.2/24 hrs, which reads on the instantly claimed water vapor permeability (Para 0389; Figure 1, element 18). Moreover, the active drug can be several different vitamins (i.e. supplements) (Para 0339). Kanios also teaches the backing layer comprising multiple layers and the material for the backing include polyvinylidene chloride and polyvinyl chloride. Kanios discloses the material selected for additional layers can be the same (e.g. can include two layers of polyvinyl chloride). (see: Para 0376-0377 and 0382).
As discussed supra, Schwarzrock teaches the formulation comprises vitamin D, which is a fat soluble vitamin (i.e. solubility in ethanol higher than water), and reads on one of the at least two organic components. While Schwarzrock does not expressly exemplify a formulation comprising at least two aqueous components and at least two organic components, wherein the supplement component is selected from the group consisting of vitamins, minerals, amino acids, essential fatty acids, and extracts of plant and animal origins, the reference does teach that the formulation includes one to three additional vitamin and/or mineral components (Page 18, line 8-9). The additional vitamin and/or mineral components would be comprised of aqueous or organic components based on the solubility and other properties of each additional component. This deficiency in Schwarzrock is further cured by Atli. 
Atli throughout the reference discloses various water soluble and fat soluble vitamins. It teaches vitamin C is a water soluble vitamin and supports many essential body function, including antioxidant defenses and immune function (Vitamin C section of Page 21). It teaches vitamin B12, another water soluble vitamin, plays a vital role in many metabolic pathways and helps maintain neurological function and the formation of red blood cells (Page 20). Atli also teaches vitamin A is a fat soluble vitamin and helps in vision maintenance and immune function (Page 26-27). Vitamin A and D, which are fat soluble (i.e. solubility in ethanol higher than water), read on at least two organic components. Vitamin C and B12, which are water soluble (i.e. water as a good solvent), read on at least two aqueous components. Thus, incorporating vitamin C, vitamin B12 and vitamin A in addition to vitamin D into the formulation of Schwarzrock read on the instantly claimed limitation wherein the supplement component comprises at least two aqueous components and at least two organic components, and wherein the supplement component is selected from the group consisting of vitamins, minerals, amino acids, essential fatty acids, and extracts of plant and animal origins.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schwarzrock to incorporate the teachings of Iwao, Kanios and Atli to include a support or backing layer having a multilayer structure of a nonporous film formed of synthetic resin film such as polyethylene terephthalate and a porous film such as paper and woven or nonwoven fabric as taught by Iwao. One would have been motivated to do so because Iwao teaches that a support made of a laminate film of a nonporous film formed of polyester resins and a porous film such as paper and woven or nonwoven fabric enhances the adhesiveness (anchorability) between the support and the adhesive layer. Moreover, Schwarzrock already teaches that the backing layer is generally derived from synthetic polymers such as polyester or polyethylene and woven or woven materials and thus one would have had a reasonable expectation of success.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schwarzrock to incorporate the teachings of Iwao, Kanios and Atli and have the water vapor permeability of the backing layer of Schwarzrock’s formulation per the teaching of Kanios. One would have been motivated to do so because Kanios teaches that employing a backing layer with a lower moisture vapor transmission rate, the flux of the drug is increased (Para 0391). Further, it teaches that the rate of delivery of the transdermal drug can be controlled by adjusting the moisture vapor transmission rate of the backing layer and thus it would have been obvious to have the water vapor transmission based on the rate of drug delivery that would be desired. Moreover, one would have had a reasonable expectation of success because both Schwarzrock and Kanios teach a similar transdermal drug delivery system having a backing layer, a drug containing layer with vitamins as active drug, and an adhesive. Also, it would have been obvious to one skilled in the art to include two layers of polyvinylchloride in the backing layer because Schwarzrock teaches the backing layer can comprise polyvinylidene chloride and Kanios also teaches the backing layer comprising multiple layers and the material for the backing include polyvinylidene chloride and polyvinyl chloride. Since Kanios teaches that polyvinylidene chloride and polyvinyl chloride are interchangeable in the backing layer, it would have been obvious to one of ordinary skill in the art to try and substitute polyvinylidene chloride with polyvinyl chloride as the backing material as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. see MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schwarzrock to incorporate the teachings of Iwao, Kanios and Atli and further include vitamin C, vitamin B12 and vitamin A as taught by Atli, into the formulation of Schwarzrock. One would have been motivated to do so because Schwarzrock teaches that the formulation includes one to three additional vitamin and/or mineral components in addition to vitamin D and Atli teaches the benefits of vitamin C, vitamin B12 and vitamin A wherein vitamin C supports many essential body function, including antioxidant defenses and immune function, vitamin B12 plays a vital role in many metabolic pathways and helps maintain neurological function and the formation of red blood cells and vitamin A helps in vision maintenance and immune function. Thus, since Schwarzrock clearly suggest that additional vitamins/minerals can be included in the formulation, one skilled in the art would have been strongly motivated to incorporate the vitamins taught by Atli into Schwarzrock’s formulation. 
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Claims 1, 5, 7-11, 12-13, 14, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schwarzrock (WO 2016/205245 A1; Dec. 22, 2016) in view of Kanios (US 2006/0078604; Apr. 13, 2006), Atli (Healthline, Nutrition, The Water-Soluble Vitamins: C and B Complex, Nov. 3, 2017) and Iwao et al. (US 2012/0323191 A1; Dec. 20, 2012) as applied to claims 1, 5, 7-11, 14, 18, and 20 above and further in view of Kohara (US 7,456,236; Nov. 25, 2008).  
	The teachings of the above references have been set forth above.
	The above references do not expressly teach the adhesive is crosslinked or wherein the adhesive is hydrophilic. The above references also do not teach the particular adhesive recited in claim 17. However, these deficiencies are cured by Kohara. 
Kohara throughout the reference teaches adhesive composition for percutaneous absorption. Kohara teaches the adhesive composition for percutaneous absorption is crosslinked by a crosslinking agent. Furthermore, it teaches the crosslinking agent is added with the object of raising the cohesion of the adhesive. (Col. 4, line 20-26). Kohara also teaches that adhesives for percutaneous absorption achieve high drug solubility by using a monomer methoxyethyl acrylate, which is highly hydrophilic. Kohara discloses adhesive for percutaneous absorption comprise methoxyethyl acrylate 40-60 wt%, lauryl(meth)acrylate 30-40 wt% and a polar monomer 10-25 wt%. (Col. 2, line 41-48). The teachings of Kohara read on 20 mass% or more of methoxyethyl acrylate in an acryl comonomer. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above references to incorporate the teachings of Kohara to make an acrylate adhesive based adhesive, wherein the adhesive is crosslinked and hydrophilic such as methoxyethyl acrylate. One would have been motivated to do so because Kohara teaches that crosslinking raises the cohesion of the adhesive and high drug solubility is achieved by using an adhesive which is hydrophilic such as methoxyethyl acrylate. Further, Kohara teaches that the adhesive composition for percutaneous absorption show high ability to dissolve drugs and to dissolve absorption promoting agents and have suitable cohesion and adhesion and do not damage the skin when detached. Therefore, for the reasons discussed, one would have been motivated to incorporate the teachings of Kohara with respect to the adhesive.  
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Claims 1, 5, 7-11, 14, 18, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schwarzrock (WO 2016/205245 A1; Dec. 22, 2016) in view of Kanios (US 2006/0078604; Apr. 13, 2006), Atli (Healthline, Nutrition, The Water-Soluble Vitamins: C and B Complex, Nov. 3, 2017) and Iwao et al. (US 2012/0323191 A1; Dec. 20, 2012) as applied to claims 1, 5, 7-11, 14, 18, and 20 above and further in view of Egan (Sciencemag, April 2004, Vol. 304, pg. 600-602).
The teachings of the above references have been set forth above.
 The above cited references do not teach wherein the supplement component is an extract of plant or animal origins as recited in claim 19. However, this deficiency is cured by Egan.
Egan teaches curcumin, a major constituent of turmeric, corrects cystic fibrosis defects. Curcumin, which is an extract of turmeric (a root plant) reads on the supplement component recited in claim 19. Also, Table 2 of instant specification discloses curcumin as one of the supplement components and thus reads on claim 19.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above references to incorporate the teachings of Egan and include curcumin in the drug reservoir layer of Schwarzrock’s transdermal patch. One would have been motivated to do so because Schwarzrock teaches the transdermal patch can be used for treating cystic fibrosis and symptoms associated with it (Pg. 4, line 5-17) and Egan teaches curcumin corrects cystic fibrosis defects. Thus, one skilled in the art would have been strongly motivated to include curcumin in the transdermal patch of Schwarzrock. 
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Response to Arguments/Declaration under Rule 132
Applicant's arguments filed 6/30/2022 with respect to the 103 rejections have been fully considered but they are not persuasive.
Applicant argued Schwarzrock fails to teach “wherein the support has a multilayered structure comprising polyethylene terephthalate and unwoven cloth”. 
In response, applicant’s attention is respectfully drawn to the new 103 rejection above wherein the Iwao prior art reference teaches the support having multilayered structure comprising polyethylene terephthalate and unwoven cloth.
Applicant further argued that Arnarson (“Atli”) merely discloses various vitamins and their respective functions and benefits and Arnarson, like Schwarzrock, fails to teach a single formulation employing at least two aqueous components and at least two organic components. It was argued that the manner and order in which components are mixed impacts the resulting properties of the claimed patch and methodology to the realize the claimed configuration is not easily conceivable from the prior art of record.
In response, as discussed supra, Schwarzrock teaches the formulation comprises vitamin D, which is a fat soluble vitamin (i.e. solubility in ethanol higher than water), and reads on one of the at least two organic components. While Schwarzrock does not expressly exemplify a formulation comprising at least two aqueous components and at least two organic components, wherein the supplement component is selected from the group consisting of vitamins, minerals, amino acids, essential fatty acids, and extracts of plant and animal origins, the reference does teach that the formulation includes one to three additional vitamin and/or mineral components (Page 18, line 8-9). The additional vitamin and/or mineral components would be comprised of aqueous or organic components based on the solubility and other properties of each additional component. This deficiency in Schwarzrock is further cured by Atli, wherein Atli teaches vitamin C and B12 which are water soluble and read on at least two aqueous components and it also teaches vitamin A which is fat soluble and thus vitamin A taught by Atli and vitamin D already comprised in Schwarzrock’s formulation read on at least two organic components. Thus, since Schwarzrock clearly suggest that additional vitamins/minerals can be included in the formulation, it would have been obvious to one skilled in the art to incorporate the vitamins taught by Atli into Schwarzrock’s formulation, especially because Atli provides the motivation of the various benefits of these vitamins discussed in the 103 rejection above. Additionally, the instant claims are directed to a product and the prior art renders obvious employing at least two aqueous components and at least two organic components. Thus, the argument that the manner and order in which components are mixed impacts the resulting properties of the claimed patch are not persuasive because the claims are directed to a product and not a method and applicant have not shown how the prior art product would be structurally different than the claimed patch. 
Applicant also argued that as per the previously submitted affidavit on 04/30/2021, the patch type supplement of the present invention makes it possible to mix supplement components comprising organic components and aqueous components in a single formulation and this concept was not described in the prior art and did not exist prior to the present invention. It was argued in the affidavit that when the patch type supplement of the present invention is applied to the skin, the skin is sealed and water vapor evaporation from the dermis is suppressed, increasing the amount of moisture in the skin and causing the skin to swell and as a result, the penetration of the supplement components into the skin is further enhanced. 
	In response, firstly it is argued that the prior art references utilized in the rejections above disclose a composition which is structurally the same as the composition recited in the instant claims. As discussed supra, the prior art references teach a transdermal patch which comprises organic and aqueous components in a single formulation. Moreover, as discussed above, the prior art references also teach the water vapor permeability which reads on the instantly claimed water vapor permeability. Specifically, the Kanios reference teaches that employing a backing layer with a lower moisture vapor transmission rate, the flux of the drug is increased (Para 0391). The prior art teaches structurally the same composition as instantly claimed and the applicant in the affidavit fail to point out any structural differences between the instant application and the prior art references. A Declaration is due full consideration and weight for all that it discloses. Declarations are reviewed for the following considerations: 1) whether the Declaration presents a nexus such as a side-by-side or single-variable comparison (In re Huang, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996)), 2) whether the Declaration presents a comparison to the closest art, 3) whether the Declaration is commensurate in scope with the scope of the claims (In re Kulling, 14 USPQ2d 1056, 1058 (Fed. Cir. 1990)), 4) whether the Declaration shows a difference in kind rather than merely a difference in degree (In re Waymouth, 182 USPQ 290, 293 (C.C.P.A. 1974)), and 5)whether the prima facie case is sufficiently strong that allegedly superior results are insufficient to overcome the case for obviousness (Pfizer Inc. v. Apotex, Inc., 82 USPQ2d 1321, 1339(Fed. Cir. 2007)). The applicant have not provided any side-by-side or single variable comparison between the instant invention and the closest prior art. Also, the applicant alleged that the patch type supplement of the present invention makes it possible to mix supplement components comprising organic components and aqueous components and that the penetration of the supplement components into the skin is enhanced, however, the applicant have not pointed out any structural differences between the prior art and the instant invention in the affidavit. Since the prior art references teach composition comprising organic and aqueous components and also that teach employing a backing layer with a lower moisture vapor transmission rate, the flux of the drug is increased, applicant’s arguments presented in the affidavit are not persuasive. 
Applicant further argued that Schwarzrock fails to teach or suggest “wherein a water vapor permeability of the support is not larger than 1000 g/m2 x 24 hours” and that Kanios does not cure this deficiency because this feature of the present invention provides for unexpected and superior results and thus, is non-obvious over the prior art of record. It was argued that since the present invention uses a support having a low water vapor permeability, the penetration of supplement components into the skin is enhanced by the ODT (occlusive dressing technique) effect, and a wide variety of components can be continuously absorbed from the skin. 
In response, with regards to unexpected and superior results, the evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992). See MPEP 716.02 (B). The comparative example disclosed in the instant specification does not clearly disclose which variables are different from the experimental examples. Moreover, the comparative example also comprises at least two aqueous and at least two organic components. Therefore, it is unclear what variables are critical between the experimental and the comparative example that provide a lesser peeling-off for examples 1-5 versus higher peeling-off for comparative example 1 in Table 7 of instant specification. Also, the applicant argued of unexpected and superior results with respect to enhanced skin penetration of the ingredient, however, there is no evidence or data provided in the instant specification which show the instant invention having unexpected results in terms of enhanced skin penetration of the ingredients. The comparative example evaluates results of skin peeling off, redness on skin, remaining glue and application feeling, but no data is provided for skin penetration enhancement of the ingredients. Further, both Schwarzrock and Kanios references are directed to transdermal delivery formulations and enhancing the penetration of the ingredients through the skin. (see: Page 12, lines 12-19 of Schwarzrock and Para 0391 of Kanios). The prior art reference teach the composition comprising organic and aqueous components and are directed to transdermal delivery formulation for enhancing the penetration of the ingredients through the skin. Specifically, the Kanios reference teaches that employing a backing layer with a lower moisture vapor transmission rate, the flux of the drug is increased (Para 0391). Schwarzrock teaches backing layer are either occlusive or permeable, and that occlusive backings are preferred (Page 6, line 10-14). Thus, penetration of supplement components into the skin enhanced by occlusive dressing technique or a support having low water vapor permeability was known in the art. 
	Applicant also argued the prior art fails to teach the limitations recited in the newly added claims 17-20. 
In response, applicant’s attention is respectfully drawn to the new 103 rejections above wherein the limitations recited in the newly added claims are addressed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SAEED whose telephone number is (571)272-2371. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE X LIU can be reached on 5712725539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S/Examiner, Art Unit 1616                                                                                                                                                                                                        
/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616